t c memo united_states tax_court kwame owusu petitioner v commissioner of internal revenue respondent docket no filed date kwame owusu pro_se wendy d gardner for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure in petitioner’s federal_income_tax petitioner subsequently 1all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure averred in an amended petition that he erroneously reported as gross_income on his federal_income_tax return a dollar_figure distribution from a qualified_pension plan after a concession the issues for decision are whether petitioner must include in income the dollar_figure balance of certain loans from a qualified_plan as a deemed_distribution under sec_72 whether petitioner is liable for the 10-percent additional tax under sec_72 on a deemed_distribution arising from the foregoing loan balance and whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file his return findings_of_fact some of the facts have been stipulated and are incorporated by this reference at the time he filed the petition petitioner resided in new jersey before petitioner was employed as a senior actuary with the new york state department of insurance in petitioner commenced participation in the new york state and local retirement_system nyslrs and by date his contribution balance had reached dollar_figure at that time petitioner requested a loan from the nyslrs under nyslrs rules petitioner was allowed to borrow up to percent of his contribution balance 2respondent conceded that dollar_figure of wages reported on a form_w-2 wage and tax statement do not constitute income to petitioner petitioner requested a loan in the maximum allowable_amount and after reduction by a dollar_figure service charge he was granted a loan of dollar_figure the nyslrs required repayment within years petitioner obtained additional loans from the nyslrs in each subsequent year through the amounts of the nyslrs loans to petitioner were as follows date of loan date date date date date date date amount dollar_figure big_number big_number big_number big_number big_number big_number before the nyslrs did not permit a participant to hold multiple loans from the plan therefore each time petitioner requested a new loan the balance of his previous loans was consolidated with his new loan as a result until petitioner had only one loan from the nyslrs at any one time though the balance of the loan increased with each additional_amount petitioner requested each time he took out a new loan and refinanced the old loan the consolidated loan extended the repayment period to years from the inception of the new loan the nyslrs changed its policy with respect to multiple loans at some point after petitioner obtained the loan as a result the loan made to petitioner in was not consolidated with his previous loans petitioner elected to repay his loans through payroll deductions after taking into account the payroll deduction payments the outstanding loan balances on his consolidated loan after each new loan were as follows date outstanding loan balance date date date date date date dollar_figure big_number big_number big_number big_number big_number 1the dollar_figure loan by the plan to petitioner on date caused his outstanding loan balance to reach dollar_figure the nyslrs took the position that the dollar_figure excess over dollar_figure was a taxable_distribution the nyslrs consequently issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reflecting a dollar_figure taxable_distribution in at the time petitioner took out the loan his balance on the borrowings was dollar_figure taking into account the loan petitioner’s outstanding loan balance in date was dollar_figure as of the end of date petitioner was treated by his employer as being in suspended without pay status petitioner ceased receiving paychecks from the new york state department of insurance and as a result no further payroll deductions were made with respect to petitioner’s loans and no repayments in any form were made after date however the nyslrs’ records erroneously reflected that petitioner made three further payroll deduction payments during january and date when no payment had been received by date the nyslrs sent petitioner a letter giving him until date to make a payment the letter stated that if no payment were received by date the nyslrs would consider petitioner’s loans in default and the entire amount of the outstanding loans less any amount previously reported would be reported to the internal_revenue_service as a distribution from a qualified_plan petitioner did not make any payment in response to the letter when petitioner made no payments by date the nyslrs treated the loans as deemed distributions and issued to petitioner two forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for one for the consolidated loan and one for the loan the former reported a gross distribution amount of dollar_figure consisting of a taxable_amount of dollar_figure and a nontaxable amount of dollar_figure the latter reported a gross distribution of dollar_figure consisting of a taxable_amount of dollar_figure and a nontaxable amount of dollar_figure petitioner was under the age of during in date the nyslrs discovered that petitioner’s loans had been credited with three payments through payroll deductions in january and date even though no paychecks had been issued to petitioner during those periods the nyslrs reversed these payments in its records but did not issue petitioner corrected forms 1099-r for reflecting deemed distributions of the higher loan balance that resulted petitioner filed his return on date petitioner did not request an extension of time to file his return petitioner reported gross pension income of dollar_figure and taxable pension income of dollar_figure but did not report a 10-percent additional tax under sec_72 on date respondent issued petitioner a notice_of_deficiency which determined a deficiency of dollar_figure as a result of petitioner’s failure to report the 10-percent additional tax under sec_3the nontaxable amounts presumably reflect that a portion of the consolidated loan had been treated as taxable in see supra p table note 4because the forms 1099-r issued by the nyslrs erroneously reflected loan payments that had not occurred the forms 1099-r understated the gross and taxable deemed distributions to petitioner in respondent has not sought to amend his answer to assert that petitioner had larger deemed distributions than those reflected in the forms 1099-r t and an addition_to_tax under sec_6651 for failure to timely file the return petitioner filed a timely petition with this court the court allowed petitioner to amend his petition to include the claim that the dollar_figure petitioner reported as a taxable_distribution on his return was not taxable opinion respondent argues that petitioner bears the burden_of_proof and that the burden has not shifted under sec_7491 since we decide this case on the preponderance_of_the_evidence the allocation of the burden_of_proof does not affect the outcome and need not be decided see 131_tc_185 see also 394_f3d_1030 8th cir affg tcmemo_2003_212 treatment of petitioner’s loans as distributions a distribution from a qualified_plan such as petitioner’s pension_plan is generally includable in income of the distributee in the year of distribution sec_402 if a participant or beneficiary of a qualified_plan receives a loan from the plan that amount is treated as a distribution in the year received unless the loan is evidenced by a legally enforceable 5respondent assessed the dollar_figure tax reported as due on the return on date and erroneously assessed the dollar_figure deficiency on date respondent abated the premature assessment on date 6respondent concedes that petitioner’s pension_plan is a qualified_plan within the meaning of sec_401 and sec_402 agreement sec_1_72_p_-1 q a-3 income_tax regs the amount does not exceed a specified maximum amount sec_72 the loan is to be repaid within years unless it is a home loan sec_72 and except as provided in regulations the loan has substantially level amortization over the term of the loan with payments not less frequently than quarterly sec_72 if a plan fails to satisfy these requirements a deemed_distribution will occur at the first time those requirements are not satisfied either in form or in operation sec_1_72_p_-1 q a-4 a income_tax regs respondent concedes that the loans to petitioner from the nyslrs plan satisfied the foregoing requirements when they were made and through the end of but he contends that the loans failed to meet the level amortization requirement when petitioner ceased making repayments in if a loan initially satisfies all four requirements but one or more installment payments is not made when due in accordance with the terms of the loan the failure to make such payments violates the level amortization requirement therefore a deemed_distribution occurs at the time of the failure sec_1_72_p_-1 q a-10 a income_tax regs the amount of the deemed_distribution equals the entire outstanding balance of the loan at the time of the failure to make the required_payment sec_1_72_p_-1 q a-10 b income_tax regs however the plan_administrator may grant the participant a cure period if the administrator does so sec_72 is not considered violated until the last day of the cure period sec_1_72_p_-1 q a-10 a income_tax regs the cure period may not extend past the last day of the calendar_quarter following the calendar_quarter in which the required_installment payment was due id when petitioner failed to make payments on his loans during the first quarter of the loans ceased to satisfy the level amortization requirement as permitted by the regulations the nyslrs gave petitioner a cure period through date ie the last day of the quarter following the quarter in which petitioner defaulted petitioner concedes that he made no payments with respect to his loans after he was placed in suspended without pay status by his employer in date 7petitioner argues that taxation in his case is unconstitutional because sec_72 permits respondent to tax an individual on notional or perceived income rather than actual income petitioner is mistaken the amounts contributed to petitioner’s qualified_plan were compensation_for services and would have been taxable when earned if not for the congressional decision to defer taxation on contributions to retirement plans in order to encourage retirement savings congress may constitutionally impose a tax on loans from retirement plans in furtherance of the goal of encouraging retirement savings see 36_f3d_25 7th cir affg tcmemo_1993_191 petitioner’s second argument is that he was wrongfully terminated from his employment causing his payments on his loans through payroll deductions to cease and that his former employer must therefore be liable for any_tax attributable to a deemed_distribution from petitioner’s qualified_plan this argument is without merit we accordingly hold that petitioner’s failure to comply with the repayment terms for his loans in caused a deemed_distribution from the plan under sec_72 consequently we reject petitioner’s contention that he erroneously reported a dollar_figure pension_plan distribution in gross_income for sec_72 when a distribution is made from a qualified_retirement_plan before the distributee is years old sec_72 imposes an additional 10-percent tax on the distribution the 10-percent tax applies when the distribution is a deemed_distribution under sec_72 sec_1_72_p_-1 q a-11 b income_tax regs the 10-percent additional tax does not apply to distributions from plans other than individual retirement plans if one of several exceptions are met including distributions made on the death or disability of the participant sec_72 and iii distributions that are part of a series of substantially_equal_periodic_payments over the life of the participant or the joint lives of the participant and the beneficiary sec_72 distributions after separation_from_service if the separation occurred during or after the calendar_year in which the participant reached age sec_72 certain distributions by employee_stock_ownership_plans of dividends on employer’s securities sec_72 payments made on account of a levy under sec_6331 sec_72 distributions not exceeding deductible medical_expenses sec_72 distributions to a nonparticipant under a qualified_domestic_relations_order sec_72 and certain distributions to individuals called to active_duty sec_72 petitioner has not claimed that any of these exceptions applies to him and the preponderance_of_the_evidence shows that none does the evidence establishes that the distribution was a deemed_distribution as a result of petitioner’s default on loans from his pension_plan it was therefore not prompted by petitioner’s death or disability was not made under a qualified_domestic_relations_order was not made on account of a levy under sec_6331 was not made to an individual called to active_duty and was not a distribution of dividends on an employer’s securities by an employee_stock_ownership_plan further the deemed_distribution occurred only once it was therefore not part of a series of substantially_equal_periodic_payments over the life of petitioner there is also no evidence in the record that petitioner had any deductible medical_expenses in finally the exception exempting a taxpayer from the 10-percent additional tax if the distribution occurred after separation_from_service if the separation occurred during or after the calendar_year in which the taxpayer reached age does not apply because the parties stipulated that petitioner was younger than in accordingly petitioner is liable for the 10-percent additional tax under sec_72 sec_6651 addition_to_tax under sec_7491 respondent has the burden of production with respect to petitioner’s liability for the sec_6651 addition_to_tax in order to meet that burden respondent must offer sufficient evidence to indicate that it is appropriate to impose the addition see 116_tc_438 once respondent meets his burden of production petitioner bears the burden of proving error in the determination including evidence of reasonable_cause or other exculpatory factors see id pincite sec_6651 provides for an addition_to_tax for a taxpayer’s failure_to_file a required return on or before the due_date including extensions because petitioner admits that his return was due on date that he did not request an extension and that he filed his return on date respondent has met his burden of production under sec_7491 petitioner testified at trial that he had instructed his accountant to request an extension of time to file his return petitioner stated he had done so instead of filing his return by date because he had received an erroneous form_w-2 wage and tax statement and was attempting to get the error corrected before filing petitioner stated that when he discovered that his accountant had not requested an extension petitioner filed his return as soon as he could even if petitioner believed that his accountant had requested an extension on his behalf his reliance on the accountant would not constitute reasonable_cause so as to avoid a sec_6651 addition reliance on an agent is not reasonable_cause for late filing of a tax_return 469_us_241 the duty to timely file a return is not delegable to an accountant and reliance on an accountant does not provide reasonable_cause for petitioner’s failure to timely file his return see id accordingly petitioner is liable for the addition_to_tax under sec_6651 to reflect the foregoing decision will be entered under rule
